ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2017-11-15_ORD_01_NA_02_EN.txt.                      320 	




                                  JOINT OPINION OF JUDGES TOMKA, GAJA,
                                         SEBUTINDE, GEVORGIAN
                                        AND JUDGE AD HOC DAUDET



                        Requirements for the admissibility of counter-claims — Jurisdiction over
                     counter-claims and direct connection with claim of the applicant — Discretion of
                     the Court to entertain counter-claim — Juridical nature of counter-claim —
                     Counter-claim as independent claim — Sequence of consideration of the
                     requirements for counter-claim — Lapse of title of jurisdiction prior to the
                     submission of counter-claim — Judgment in Nottebohm not relevant for counter-
                     claims — Counter-claims not within subject-matter of the dispute as earlier
                     determined by the Court — Court has no jurisdiction over counter-­claims in the
                     present case — Bad faith of the applicant not to be presumed — Good and efficient
                     administration of justice.




                       1. The Court has found the first and second counter-­claims presented
                     by Colombia to be inadmissible. We agree with this conclusion, albeit on
                     a different ground. The third and fourth counter-­claims of Colombia
                     have been found by the Court to be admissible; we respectfully disagree.
                     In our view, all four counter-­claims made by Colombia are inadmissible
                     because none of them falls within the jurisdiction of the Court, which is
                     one of the requirements to be met in order that the Court may entertain
                     them.

                        2. The relevant provision on counter-­claims is contained in Article 80,
                     paragraph 1, of the Rules of Court, the Statute of the Court remaining
                     silent on this matter.
                        Article 80, paragraph 1, of the Rules of Court, in its current version 1
                     reads as follows: “The Court may entertain a counter-claim only if it


                        1 This version has been in force since 1 February 2001. Article 80 of the 1978 Rules of

                     Court originally stated that “[a] counter-claim may be presented provided that it is directly
                     connected with the subject-­matter of the claim of the other party and that it comes within
                     the jurisdiction of the Court”.
                        The first provision on counter-­claims appeared in the original Rules of Court adopted
                     by the Permanent Court of International Justice (“PCIJ”) on 24 March 1922. It was
                     included in Article 40, describing what should be contained in the written pleadings of the
                     parties. It provided that

                             “Counter-cases [in today’s terminology Counter-­Memorials] shall contain . . .

                     35




4 CIJ1127.indb 350                                                                                                   17/04/18 11:10

                     321 	        sovereign rights and maritime spaces (joint op.)

                     comes within the jurisdiction of the Court and is directly connected with
                     the subject-­matter of the claim of the other party.”
                         3. This provision thus stipulates two conditions which must be met in
                     order for a counter-claim to be found “admissible” by the Court. A
                     ­counter-claim has to “come[. . .] within the jurisdiction of the Court” 2,
                      that is the first condition. At the same time a counter-claim must be
                      “directly connected with the subject-­ matter of the claim of the other
                      party” 3. The requirements for admissibility of a counter-claim under
                      Article 80 of the Rules of Court are thus cumulative (Order, para. 20; see
                      also Certain Activities Carried Out by Nicaragua in the Border Area

                          conclusions based on the facts stated ; these conclusions may include counter-­claims,
                          in so far as the latter come within the jurisdiction of the Court.”

                        No change was made to this provision in the Revised Rules of Court, adopted by the
                     PCIJ on 31 July 1926. It was in the Rules of Court adopted on 11 March 1936 that the
                     provision on counter-­claims was separated from the provision on written pleadings and
                     revised. The 1936 Rules of Court contained a separate article on counter-­claims, Article 63,
                     which was included in Subsection II entitled “Occasional Rules” (“Règles particulières”),
                     and formed part of Section I — Procedure before the Full Court, that Section being itself
                     contained in Heading II — Contentious Procedure. Article 63 provided :

                             “When proceedings have been instituted by means of an application, a counter-
                          claim may be presented in the submissions of the Counter-­Memorial, provided that
                          such counter-claim is directly connected with the subject of the application and that it
                          comes within the jurisdiction of the Court. Any claim which is not directly connected
                          with the subject of the original application must be put forward by means of a sepa-
                          rate application and may form the subject of distinct proceedings or be joined by the
                          Court to the original proceedings.”
                        When the International Court of Justice adopted, on 6 May 1946, its Rules of Court,
                     a separate article on counter-­  claims remained as Article 63 in Subsection II (Occa-
                     sional Rules). The first sentence remained in substance the same as that contained in the
                     1936 Rules of Court, applied by the PCIJ. The second sentence was, however, modified as
                     follows :
                             “In the event of doubt as to the connection between the question presented by way
                          of counter-claim and the subject-­matter of the application the Court shall, after due
                          examination, direct whether or not the question thus presented shall be joined to the
                          original proceedings.”
                        No change was made to this provision on counter-­claims in the 1972 Rules of Court, it
                     just became Article 68, still in Subsection II (Occasional Rules).
                        2 This requirement was already spelled out in the 1922 Rules of Court, adopted by the

                     PCIJ.
                        3 This requirement was for the first time expressly provided in Article 63 of the

                     1936 Rules of Court of the PCIJ which formulated it as “provided that such counter-claim
                     is directly connected with the subject of the application” (emphasis added). No change
                     to this formulation was made in 1946, except that the subject became subject-­matter.
                     The formulation remained the same in the 1972 version of the Rules. It was only in the
                     1978 Rules that the formulation was changed into “provided that it is directly connected
                     with the subject-­matter of the claim of the other party” (emphasis added).


                     36




4 CIJ1127.indb 352                                                                                                   17/04/18 11:10

                     322 	        sovereign rights and maritime spaces (joint op.)

                     (Costa Rica v. Nicaragua) and Construction of a Road in Costa Rica
                     along the San Juan River (Nicaragua v. Costa Rica), Counter-­Claims,
                     Order of 18 April 2013, I.C.J. Reports 2013, p. 210, para. 27).
                        4. However, the Court is under no obligation to entertain a counter-
                     claim even if the two requirements are satisfied. The verb “may” in the
                     text of Article 80, paragraph 1, of the Rules of Court (“The Court may
                     entertain a counter-claim”) indicates that the Court enjoys a certain mea-
                     sure of discretion 4 to refuse to deal with a counter-claim. It is true that
                     the Court has never refused to entertain a counter-claim if it satisfied the
                     two requirements. But one cannot exclude that in an exceptional situa-
                     tion, when dealing with a counter-claim would not serve the sound
                     (proper) and effective administration of justice, the Court may decline to
                     entertain such a counter-claim, leaving it open to the respondent to file a
                     new application instituting separate proceedings against the applicant in
                     the original (first) case.

                        5. The Court has in the past stated that “a counter-claim has a
                     dual character in relation to the claim of the other party” elaborating that
                     it is
                           “independent of the principal claim in so far as it constitutes a sepa-
                           rate ‘claim’, that is to say an autonomous legal act the object of which
                           is to submit a new claim to the Court, and . . . at the same time, it is
                           linked to the principal claim, in so far as, formulated as a ‘counter’
                           claim, it reacts to it” (Application of the Convention on the Prevention
                           and Punishment of the Crime of Genocide (Bosnia and Herzegovina v.
                           Yugoslavia), Counter-­     Claims, Order of 17 December 1997,
                           I.C.J. Reports 1997, p. 256, para. 27).

                        6. Leaving aside the rather infelicitous expression “principal claim”,
                     since Article 80 of the Rules of Court does not use it and there is no jus-
                     tification for distinguishing between claims which are “principal” and
                     those which apparently are not, what is important in the Court’s dictum
                     is the fact that a counter-claim is independent of the claim of the other
                     party and that it constitutes a separate claim. The fact that it reacts to
                     the claim of the other party, so that it can be perceived as “linked” to
                     that claim, does not make it subordinate to the latter. For that matter, a

                        4 Judge ad hoc Lauterpacht expressed the view that “the Court enjoys a significant

                     measure of discretion” (Application of the Convention on the Prevention and Punishment
                     of the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia), Counter-­Claims, Order
                     of 17 December 1997, I.C.J. Reports 1997, p. 284, para. 18, separate opinion of Judge ad
                     hoc Lauterpacht). Vice-President Weeramantry in that same case stressed that “even if all
                     these prior requisites are satisfied, joinder is not automatic . . . Whether that counter-claim
                     will be accepted must still depend on the undoubted discretion of the Court as the master
                     of its own procedure” (ibid., p. 288, dissenting opinion of Vice-­President Weeramantry,
                     emphasis in the original).


                     37




4 CIJ1127.indb 354                                                                                                     17/04/18 11:10

                     323 	      sovereign rights and maritime spaces (joint op.)

                     counter-claim may survive even after the applicant has withdrawn its
                     claim or claims. Under Article 89, paragraph 2, of the Rules of Court, the
                     respondent may oppose the discontinuance of the proceedings.


                        7. The Court in the above-­quoted Order observed that “a claim should
                     normally be made before the Court [doit normalement être portée devant
                     le juge] by means of an application instituting proceedings” (I.C.J. Reports
                     1997, p. 257, para. 30). It further explained why “it is permitted for cer-
                     tain types of claim to be set out . . . within the context of a case which is
                     already in progress” (ibid.). The purpose of allowing such a claim to be
                     made “is merely in order to ensure better administration of justice, given
                     the specific nature of the claims in question” and in relation to counter-­
                     claims “to achieve a procedural economy” (ibid.). The French text of
                     that Order, which is the authoritative text, describes the purpose of per-
                     mitting counter-­claims even more categorically — counter-­claims are per-
                     mitted “aux seules fins d’assurer une meilleure administration de la
                     justice” (ibid., emphasis added).

                        8. The Court, however, also warned that “the Respondent cannot use
                     a counter-claim as a means of referring to an international court claims
                     which exceed the limits of its jurisdiction as recognized by the parties”
                     (ibid., para. 31) and explained that “it is for that reason that paragraph 1
                     of Article 80 of the Rules of Court requires that the counter-claim ‘comes
                     within the jurisdiction of the Court’” (ibid.).
                        9. The Court thus has to satisfy itself that the counter-­claims come
                     within its jurisdiction as recognized by the parties. The Court has done so
                     in the present case but only in relation to the third and fourth counter-­
                     claims, having earlier concluded that the first and the second counter-­
                     claims lack a direct connection to the claims of Nicaragua.


                        10. The Court has reversed the order of consideration of the
                     two requirements, provided for in Article 80, paragraph 1, of the Rules
                     of Court. Although we accept that the Court, in examining these
                     ­requirements, is not bound by the sequence in which they are set out in
                      that Article (Order, para. 20, referring to the Court’s pronouncement in
                      Certain Activities Carried Out by Nicaragua in the Border Area (Costa
                      Rica v. Nicaragua) and Construction of a Road in Costa Rica along
                      the San Juan River (Nicaragua v. Costa Rica), Counter-­Claims, Order of
                      18 April 2013, I.C.J. Reports 2013, p. 210, para. 27), we consider that
                      the more usual and logical approach is to start with consideration of the
                      jurisdictional requirements. One may otherwise wonder what was
                      the ­purpose of a lengthy exercise by the Rules Committee in 1999, result-
                      ing in the Court adopting, in 2000, amendments to Article 80. As far as
                      paragraph 1 is concerned, the changes consisted, in part, in switching
                      the order of the two requirements, starting with the jurisdictional

                     38




4 CIJ1127.indb 356                                                                                   17/04/18 11:10

                     324 	      sovereign rights and maritime spaces (joint op.)

                     r­equirement and substituting “only if” for the previous “provided
                      that”.


                        11. In this case, in our view, it would have been more appropriate
                     to start with a consideration of whether the Court possesses jurisdic-
                     tion to adjudicate Colombia’s counter-­         claims. We think that all
                     four counter-­claims are legally in the same position as far as the Court’s
                     jurisdiction is concerned. From this point of view, there is no differ-
                     ence between them.
                        12. The majority has, however, only determined that the Court has
                     jurisdiction in relation to the third and fourth counter-­claims. Having
                     found the first and second counter-­claims inadmissible for the lack of
                     direct connection with the claims of Nicaragua, but not taking a position
                     on whether they fall within the Court’s jurisdiction, it left open the ques-
                     tion whether Colombia may successfully bring these two claims before the
                     Court by way of a new application. In our view, Colombia cannot do so,
                     due to its denunciation of the Pact of Bogotá which, in accordance with
                     Article LVI of the Pact, took effect on 27 November 2013. Since that
                     date, the Pact of Bogotá ceased to be in force with respect to Colombia.
                     Colombia not having accepted the Court’s jurisdiction by a declaration
                     under Article 36, paragraph 2, of the Statute of the Court, and not being
                     any longer a party to the Pact of Bogotá, it cannot invoke any jurisdic-
                     tional title as a basis for the Court’s jurisdiction.
                        13. The Court has, in an expedient way, avoided the issue of its juris-
                     diction in respect of the first and second counter-­claims made by Colom-
                     bia. Had it considered that question, applying the same approach to the
                     issue of its jurisdiction with regard to the third and fourth counter-­claims,
                     its conclusion would apparently have been that it has jurisdiction also
                     over the first and second counter-­claims which, however, are inadmissible
                     because of the lack of direct connection with Nicaragua’s claims. Such a
                     conclusion by the Court on the existence of its jurisdiction in respect of
                     the first and second counter-­claims might have been perceived as an invi-
                     tation to resubmit them by way of an application under Article 38 of the
                     Rules of Court. But, as previously mentioned, such an application would
                     have no prospects of success in view of the lack of any title of jurisdiction
                     which Colombia could invoke.

                        14. This shows that the majority’s approach to jurisdiction over
                     Colombia’s third and fourth counter-­claims “is not free from legal diffi-
                     culties” (Application of the Convention on the Prevention and Punishment
                     of the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia (Serbia
                     and Montenegro)), Provisional Measures, Order of 8 April 1993,
                     I.C.J. Reports 1993, p. 14, para. 18).
                        15. Even if one takes the view that the Court’s jurisdiction, established
                     at the date an application is filed, extends to the dispute between the par-
                     ties, the counter-­claims of Colombia in this case do not concern the same

                     39




4 CIJ1127.indb 358                                                                                    17/04/18 11:10

                     325 	      sovereign rights and maritime spaces (joint op.)

                     dispute as that brought before the Court by Nicaragua in its Application.
                     In the event that a counter-claim brings a new dispute, or widens the dis-
                     pute already before the Court, and if the applicant raises an objection, the
                     Court will have to ascertain whether there is a jurisdictional basis for the
                     counter-claim. The Court has already determined in this case that the
                     dispute between the Parties concerns “the alleged violations by Colombia
                     of Nicaragua’s rights in the maritime zones which, according to Nicara-
                     gua, the Court declared in its 2012 Judgment appertain to Nicaragua”
                     (Alleged Violations of Sovereign Rights and Maritime Spaces in the Carib-
                     bean Sea (Nicaragua v. Colombia), Preliminary Objections, Judgment,
                     I.C.J. Reports 2016 (I), p. 34, para. 79). None of the four claims pre-
                     sented by Colombia as counter-­claims can be considered to be an aspect
                     or part of the dispute brought by Nicaragua. Colombia’s claims either
                     widen the dispute or bring new disputes and therefore the Court lacks
                     jurisdiction. In its 2016 Judgment, after recalling that


                          “[t]he issues that the Parties identified for possible dialogue include
                          fishing activities of the inhabitants of San Andrés, Providencia and
                          Santa Catalina in waters that have been recognized as appertaining
                          to Nicaragua by the Court, the protection of the Seaflower Biosphere
                          Marine Reserve, and the fight against drug trafficking in the Carib-
                          bean Sea”,
                     the Court noted that “the above-­mentioned subject-­matter for negotia-
                     tion is different from the subject-­matter of the dispute between the Par-
                     ties” (ibid., p. 38, paras. 97-98). The first three counter-­claims concern
                     those same issues, and thus, according to the 2016 Judgment, fall outside
                     the subject-­matter of the dispute of which the Court is seised. The fourth
                     counter-claim also concerns a different dispute. The dispute regarding
                     whether Colombia has violated Nicaragua’s sovereign rights in its mari-
                     time zones is distinct from any dispute regarding whether Nicaragua, by
                     adopting a system of straight baselines from which the breadth of the ter-
                     ritorial sea is measured, has acted contrary to customary international
                     law.

                        16. There is no reason for asserting that the jurisdiction of the Court
                     over the identical claims of a party should depend on whether they are
                     presented as counter-­claims or separately, by means of an application, as
                     claims, this second way being the manner in which — in the Court’s
                     view — they “should normally be made” (Application of the Convention
                     on the Prevention and Punishment of the Crime of Genocide (Bosnia and
                     Herzegovina v. Yugoslavia), Counter-­Claims, Order of 17 December 1997,
                     I.C.J. Reports 1997, p. 257, para. 30).

                       17. In the present case, the Respondent uses a counter-claim “route”
                     to bring before the Court claims which otherwise could not have been

                     40




4 CIJ1127.indb 360                                                                                  17/04/18 11:10

                     326 	      sovereign rights and maritime spaces (joint op.)

                     successfully raised, since the Court would have had no jurisdiction to
                     consider them on the merits subsequent to Colombia’s termination of its
                     acceptance of the Court’s jurisdiction under the Pact of Bogotá with
                     effect from 27 November 2013.
                        18. We do not find the majority’s reliance on the Court’s pronounce-
                     ment in the Nottebohm case (Order, para. 67) appropriate. The Judgment
                     in that case is inapposite to the issue of jurisdiction over counter-­claims.
                     That Judgment started a line of jurisprudence of the Court on the critical
                     date for the establishment of its jurisdiction when proceedings are insti-
                     tuted by a unilateral application (see e.g. Military and Paramilitary Activ-
                     ities in and against Nicaragua (Nicaragua v. United States of America),
                     Merits, Judgment, I.C.J. Reports 1986, p. 28, para. 36; Application of the
                     Convention on the Prevention and Punishment of the Crime of Genocide
                     (Croatia v. Serbia), Preliminary Objections, Judgment, I.C.J. Reports
                     2008, p. 445, para. 95; Alleged Violations of Sovereign Rights and Mari-
                     time Spaces in the Caribbean Sea (Nicaragua v. Colombia), Preliminary
                     Objections, Judgment, I.C.J. Reports 2016 (I), p. 18, para. 33). The deci-
                     sive issue, according to that jurisprudence, is the fact that the application
                     “is filed at a time when the law in force between the parties entails the
                     compulsory jurisdiction of the Court” (Nottebohm (Liechtenstein v. Gua-
                     temala), Preliminary Objection, Judgment, I.C.J. Reports 1953, p. 123).


                       19. The Court in the present Order (Order, para. 67) quotes the follow-
                     ing passage from the Judgment in the Nottebohm case:
                             “When an Application is filed at a time when the law in force
                          between the parties entails the compulsory jurisdiction of the
                          Court . . . the filing of the Application is merely the condition required
                          to enable the clause of compulsory jurisdiction to produce its effects
                          in respect of the claim advanced in the Application. Once this condi-
                          tion has been satisfied, the Court must deal with the claim; it has
                          jurisdiction to deal with all its aspects, whether they relate to jurisdic-
                          tion, to admissibility or to the merits. An extrinsic fact such as the
                          subsequent lapse of the Declaration, by reason of the expiry of the
                          period or by denunciation, cannot deprive the Court of the jurisdic-
                          tion already established.” (Ibid.)
                     However, in this passage, when the Court wrote that it must deal with the
                     claim “[o]nce this condition has been satisfied”, what is meant by “this
                     condition” is not jurisdiction, as the majority implies when it reasons that
                     “[o]nce the Court has established jurisdiction to entertain a case, it has
                     jurisdiction to deal with all its phases” (ibid.). What the Court referred to
                     in 1953 by the expression “[o]nce this condition has been satisfied” was
                     the fact that the Application was “filed at a time when the law in force
                     between the parties entails the compulsory jurisdiction of the Court”. In
                     other words, the two declarations made under Article 36, paragraph 2, of
                     the Statute were in force when the Application instituting proceedings

                     41




4 CIJ1127.indb 362                                                                                      17/04/18 11:10

                     327 	        sovereign rights and maritime spaces (joint op.)

                     was submitted to the Court. It is in this context that the opinion of the
                     Court that “[o]nce this condition has been satisfied . . . it has jurisdiction
                     to deal with all its aspects [i.e. the claim’s aspects], whether they relate to
                     jurisdiction, to admissibility or to the merits” must be understood. It
                     would be rather bizarre for the Court to deal with jurisdiction “once the
                     Court has established jurisdiction to entertain a case” (Order, para. 67),
                     as the majority seems to suggest.


                        20. The Court in the Nottebohm case did not have to deal with counter-­
                     claims and in fact said nothing that is of relevance for the interpretation
                     of Article 80, paragraph 1, of the Rules of Court. Its dictum is clearly
                     focused on the Application instituting proceedings and the claim con-
                     tained therein. As the Court explained, “the filing of the Application is
                     merely the condition required to enable the clause of compulsory jurisdic-
                     tion to produce its effects in respect of the claim advanced in the Applica-
                     tion” (ibid., emphasis added). And the Court continued:

                             “Once this condition has been satisfied [i.e. that an application was
                          filed at a time when the law in force between the parties entailed the
                          compulsory jurisdiction of the Court], the Court must deal with the
                          claim; it has jurisdiction to deal with all its [i.e. the claim’s] aspects,
                          whether they relate to jurisdiction, to admissibility or to the merits.”
                          (Ibid., emphasis added.)
                     No reference to counter-­claims is made, nor can it be implied.

                        21. The majority — by failing to appreciate the context and circum-
                     stances in which the Court’s dictum in the Nottebohm case was pro-
                     nounced — takes the view that “the lapse of the jurisdictional title invoked
                     by an applicant in support of its claims subsequent to the filing of the
                     application does not deprive the Court of its jurisdiction to entertain
                     counter-­claims filed on the same jurisdictional basis” (ibid.). How can a
                     claim, in the form of a counter-claim, be brought on a nonexistent juris-
                     dictional basis, nonexistent due to the fact that it has lapsed? This posi-
                     tion of the majority clearly contradicts the view of the Committee for the
                     Revision of the Rules of Court, when it retained the condition that a
                     counter-claim “comes within the jurisdiction of the Court”. As has been
                     noted, the Committee had explained that this “phrase meant that a
                     counter-­claimant could not introduce a matter which the Court would not
                     have had jurisdiction to deal with had it been the subject of an ordinary
                     application to the Court” 5.


                        5 Separate opinion of Judge Higgins in Oil Platforms (Islamic Republic of Iran v. United

                     States of America), Counter-Claim, Order of 10 March 1998, I.C.J. Reports 1998, p. 219
                     (emphasis in the original).

                     42




4 CIJ1127.indb 364                                                                                                 17/04/18 11:10

                     328 	      sovereign rights and maritime spaces (joint op.)

                       22. The majority in support of its conclusion,
                          “notes that the opposite approach would have the disadvantage of
                          allowing the applicant, in some instances, to remove the basis of juris-
                          diction after an application has been filed and thus insulate itself from
                          any counter-­  claims submitted in the same proceedings” (Order,
                          para. 67).
                     Two remarks can be made. First, this is a purely speculative consider-
                     ation. Never, in the more than 95-year history of adjudication before the
                     World Court, has any applicant terminated or allowed to lapse a title of
                     jurisdiction it relied on when instituting proceedings during their pen-
                     dency. To the contrary, there are a number of examples when it was the
                     respondent which terminated its acceptance of the Court’s jurisdiction
                     because an application was filed (or was to be filed against it), or in the
                     aftermath of the Court’s judgment. In some other instances, States which
                     appeared before the Court as respondents subsequently restricted the
                     scope of their acceptance of the Court’s jurisdiction. Secondly, it would
                     be a wrong move on the part of an applicant “to remove the basis of
                     jurisdiction after an application has been filed and thus insulate itself
                     from any counter-­claims”(ibid.), because such an action would cast seri-
                     ous doubts on whether the applicant is pursuing the litigation in good
                     faith. As the Court has stated on several occasions, bad faith of States is
                     not to be presumed (see e.g. Dispute regarding Navigational and Related
                     Rights (Costa Rica v. Nicaragua), Judgment, I.C.J. Reports 2009, p. 267,
                     para. 150; Military and Paramilitary Activities in and against Nicaragua
                     (Nicaragua v. United States of America), Jurisdiction and Admissibility,
                     Judgment, I.C.J. Reports 1984, p. 437, para. 101). It is therefore rather
                     unfortunate that the majority, in an effort to support its conclusion, has
                     simply forgotten what the Court said in the past.

                        23. The jurisdiction of the Court is based on the consent of the parties
                     (see e.g. Application of the Convention on the Prevention and Punishment
                     of the Crime of Genocide (Croatia v. Serbia), Preliminary Objections,
                     Judgment, I.C.J. Reports 2008, p. 456, para. 120); it “exists only because
                     and in so far as the parties have so desired” (Armed Activities on the Ter-
                     ritory of the Congo (Democratic Republic of the Congo v. Uganda),
                     Counter-­Claims, Order of 29 November 2001, I.C.J. Reports 2001, p. 684,
                     declaration of Judge ad hoc Verhoeven). Colombia withdrew its consent
                     to the Court’s jurisdiction with effect as of 27 November 2013. Almost
                     three years later, on 17 November 2016, it brought before the Court some
                     claims against Nicaragua, by way of counter-­claims. It could hardly have
                     complained if the Court dismissed all of them for lack of jurisdiction.



                                                            *
                                                        *       *

                     43




4 CIJ1127.indb 366                                                                                    17/04/18 11:10

                     329 	     sovereign rights and maritime spaces (joint op.)

                        We finally note that the Court’s decision does not contribute to the
                     good and efficient administration of justice. Filing of counter-­claims has
                     already resulted in a one year delay of these proceedings. It is highly
                     likely that this case, brought before the Court in 2013, will be heard and
                     adjudicated only some seven years later.

                                                                  (Signed) Peter Tomka.
                                                                  (Signed) Giorgio Gaja.
                                                                 (Signed) Julia Sebutinde.
                                                                (Signed) Kirill Gevorgian.
                                                                  (Signed) Yves Daudet.




                     44




4 CIJ1127.indb 368                                                                                 17/04/18 11:10

